On March 19, 2004, this court suspended the respondent, Kathryn S. Polsley, from the practice of law in Kansas for a period of 2 years. See In re Polsley, 277 Kan. 565, 86 P.3d 531 (2004). Before reinstatement, the respondent was required to pay the costs of the disciplinary action, to comply with Supreme Court Rule 218 (2006 Kan. Ct. R. Annot. 314), and to resolve any CLE or attorney license fee problems.
The Disciplinary Administrator has filed a report verifying that the respondent has fully complied with the conditions imposed upon her by this court.
This court, having reviewed the files and recommendation of the office of the Disciplinary Administrator, finds that the respondent, Kathryn S. Polsley, should be reinstated to the practice of law in the state of Kansas.
It Is Therefore Ordered that the respondent be reinstated to the practice of law in the state of Kansas as of the date of this order. The Clerk of the Appellate Courts is directed to enter respondent’s name upon the roster of attorneys engaged in the practice of law in Kansas.
It Is Further Ordered that this order shall be published in the official Kansas Reports.